805 Third Ave, 9th Floor New York, New York 10022 Tel. 212-838-5100 Fax. 212-838-2676 e-mail:info@sherbcpa.com Offices in New York, Florida, and Beijing China Certified Public Accountants EXHIBIT 16.1 August 2, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 RE:Anpulo Food, Inc. We have read the statements of Anpulo Food, Inc. pertaining to our firm included under Item 4.01 of Form 8-K dated August 2, 2013 and agree with such statements as they pertain to our firm. Regards, /s/ Sherb & Co., LLP
